732 So.2d 1208 (1999)
David HYLER, Appellant,
v.
STATE of Florida, Appellee.
No. 98-0049.
District Court of Appeal of Florida, Fourth District.
May 19, 1999.
Philip J. Massa, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Sylvie Perez-Posner, Assistant Attorney General, Fort Lauderdale, for appellee.
PER CURIAM.
Appellant was convicted after a non-jury trial of aggravated child abuse. As the *1209 state concedes in its brief, this conviction must be reversed. The record contains no written waiver of jury trial; nor did the trial court conduct an inquiry on the record that appellant voluntarily, knowingly, and intelligently waived his right to a jury trial. See Tucker v. State, 559 So.2d 218 (Fla.1990); Sinkfield v. State, 681 So.2d 838 (Fla. 4th DCA 1996). We find no error in the trial court's denial of appellant's motion for judgment of acquittal.
REVERSED.
GUNTHER, FARMER and GROSS, JJ., concur.